Citation Nr: 1438686	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial, compensable rating for degenerative disc disease of the thoracolumbar spine prior to September 8, 2010, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1966 to January 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.

This issue was remanded by the Board for further development in June 2012.  It has now been returned to the Board for adjudication.

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals a July 2014 Appellate Brief and VA treatment records pertinent to the appeal.

The issue of entitlement to a rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine since September 8, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative disc disease of the thoracolumbar spine is not manifested by forward thoracolumbar flexion to 60 degrees or less; by a combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is some limitation of motion during the period prior to September 8, 2010, and complaints of pain on motion.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for an initial rating of 10 percent, but no higher, for degenerative disc disease of the thoracolumbar spine prior to September 8, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5235-5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated in September 2006, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The issue was last adjudicated in November 2012, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA examination reports, private treatment records, VA treatment records, and the testimony of the Veteran's April 2012 Board hearing.  During the April 2012 Board hearing, administered via video conference, the undersigned Veterans Law Judge explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.

As noted, the Veteran's claim was remanded for additional development by the Appeals Management Center in May 2012.  The Veteran's Social Security Administration (SSA) records and additional VA treatment records were obtained and private treatment records were submitted by the Veteran.  All new evidence was associated with the claims file and considered in the November 2012 supplemental statement of the case.  The Board therefore finds that, regarding the issue of entitlement to an initial compensable rating for degenerative disc disease of the thoracolumbar spine prior to September 8, 2010, there was substantial compliance with the prior remand directives, fulfilling the duty to assist.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Relevant Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  In this case, the RO has "staged" the current evaluation with a noncompensable rating prior to September 8, 2010 and a rating of 10 percent since September 8, 2010.  Only the issue of the appropriate rating for the period prior to September 8, 2010 is being adjudicated at this time; the issue of entitlement to a rating in excess of 10 percent since September 8, 2010 is addressed in the remand below.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

When evaluating a loss of motion, consideration is given to the degree of functional loss caused by pain.  Id.  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's degenerative disc disease of the thoracolumbar spine has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  For Diagnostic Codes 5235-5243 (diseases and injuries of the spine), a 10 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Degenerative arthritis established by X-ray shall be rated on the basis of limitation of motion under the appropriate diagnostic code for the appropriate joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable, Diagnostic Code 5003 allows for the assignment of 10 percent for each major joint or group of minor joints affected by limitation of motion.  Id.

There are separate rating criteria for the spine available under Diagnostic Code 5243, for intervertebral disc syndrome, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id. at Note (1).  A 20 percent rating is warranted where there are incapacitating episodes of at least two but less than four weeks total duration during the past 12 months.  Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

VA's Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).
 
Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

The Veteran contends that his degenerative disc disease of the thoracolumbar spine warrants a compensable initial rating prior to September 8, 2010.  He has testified that his disability requires frequent treatment from a chiropractor and whirlpool therapy, as well as oral medication for pain.  He stated that the pain in his back has prevented him from performing household chores, including mowing the grass and painting.

The Veteran's VA treatment records show occasional reports of back pain, which the Veteran primarily treated through exercises and oral medication.  In June 2006 the Veteran reported having general joint pain and achiness.  Physical examination of the spine revealed a straight spine with no pain on palpation, no lordosis or kyphosis, normal strength and motor skills, and normal gait.  In a November 2006 and July 2007 primary care physical examination, examination of the spine revealed tenderness and full range of motion with discomfort.  X-rays of the lumbosacral spine taken in February 2008 showed mild scoliosis and mild degenerative changes at L4-L5.  In October 2009 the Veteran reported having lower back pain off and on for the past 15 to 20 years.  Physical examination showed spine with full range of motion, no boney abnormalities, no crepitus, no paraspinal muscle tautness or spasms felt, and no significant pain with movement.

The Veteran was afforded a VA examination in February 2008 by a physician who reviewed the claims file and discussed the history of the Veteran's back problems.  The Veteran reported that his lower back pain had gotten progressively worse since his military service.  He stated that he had moderate, achy low back pain that lasted for 1 to 2 days, weekly or monthly.  He denied any related bladder disorders, stiffness, weakness, spasms, or fatigue.  Physical examination revealed no spasm, atrophy, guarding, pain with motion, tenderness, weakness, lordosis, scoliosis, or abnormal gait.  Motor and reflex examination was normal.  Range of motion testing revealed forward flexion of 90 degrees, extension of 40 degrees, right and left lateral flexion of 40 degrees, and right and left lateral rotation of 75 degrees.  There was no pain on motion or additional loss of motion after repetitive use.  The Veteran reported that he was not currently working because he was going back to school to pursue a higher degree.  The examiner found that the Veteran's disability was "relatively asymptomatic" and that it had no effect on his daily activities, except that he is no longer able to shovel snow.

In September 2008 the Veteran underwent a private physical evaluation with a physician in connection with his application for SSA and state disability benefits.  The Veteran reported having daily back pain that increased with cold weather.  He denied any referred pain that shoots down his legs.  Physical examination of the thoracolumbar spine revealed tenderness to palpation over the paraspinal muscles, with no guarding or spasms.  He demonstrated fluid motion, but with increased discomfort in the flexion and extension of the spine.  There was no increase in pain with side bending or referred pain into the legs.  Range of motion testing showed flexion of 70 degrees, extension of 30 degrees, right and left rotation of 30 degrees, and right and left side bending of 30 degrees.  The examiner noted that there was no sign of neurologic impairment.  She recommended that the Veteran avoid prolonged walking and stated that he could bend, squat, kneel, climb, and lift heavy objects occasionally.

After having carefully reviewed the evidence of record, the Board finds that the Veteran does meet the criteria for an assignment of 10 percent for degenerative disc disease of the thoracolumbar spine prior to September 8, 2010.  The September 2008 examiner found that the Veteran had forward flexion of 70 degrees, which warrants an assignment of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Although the February 2008 VA examiner found no limitation of motion in the thoracolumbar spine, the Veteran has credibly asserted having some limitation of motion and restriction of activities, and X-ray findings reveal degenerative changes in the spine; under Diagnostic Code 5003, this is also sufficient to meet the criteria for an assignment of 10 percent for degenerative arthritis causing otherwise noncompensable limitation of motion in a major joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The preponderance of the evidence is, however, against finding entitlement to an assignment higher than 10 percent prior to September 8, 2010.  At no time prior to September 8, 2010 have there been range of motion findings which demonstrate the limited range of motion required for the assignment of a rating higher than 10 percent.  While the September 2008 examiner noted that the Veteran had increased discomfort in flexion and extension, there was no indication that there was pain which caused additional limitation of motion.  The February 2008 VA examiner specifically noted that the Veteran did not have pain on motion or additional loss of motion following repetitive motion.  This is also supported by the Veteran's VA treatment records, which show complaints of achy lower back pain and discomfort on motion, but no restriction on range of motion.  In October 2009, the Veteran's physician noted that he had full range of motion with no significant pain with movement.  There is therefore no evidence of any further limitation of motion, including due to pain, weakness, fatigability, or incoordination, which would allow for the assignment of a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243; DeLuca, 8 Vet. App. 202.  

While the Board acknowledges that the appellant's back disorder causes pain, the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  The Board empathizes with the Veteran, but without evidence of further physical restriction or painful motion that restricts functional motion in excess of that found on examination, pain, alone, does not provide an additional basis for a higher evaluation.  Id.

Furthermore, at no time has any VA examiner or treating medical professional found that the Veteran had an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, as would warrant a rating of 20 percent due to these symptoms.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.
 
The Board has also considered whether additional evaluations can be assigned for any associated, objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, Note (1).  The evidence clearly shows, however, that the Veteran did not report any neurological impairment at any time prior to September 8, 2010.  At the February 2008 VA examination, the Veteran denied any bladder abnormalities, and motor and reflex testing of the extremities was normal.  In September 2008 the Veteran denied any referred pain in the legs, and the examiner specifically noted that the Veteran had no signs of neurologic impairment.  The Veteran has also not reported having any incapacitating episodes at any time which would allow for an assignment based on the criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board has also considered whether the Veteran's disability presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  VA rating criteria are designed to be "adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  While the Veteran indicated that he has increased back pain which makes it more difficult for him to perform household chores and repairs and requires regular treatment with yoga exercises and water therapy.  These, however, are the types of symptoms and treatment that are considered in the regular schedular standards and do not indicate a symptomatology suggestive of an exceptional or unusual disability picture.  There is no evidence that the Veteran has ever required hospitalization or had other symptoms which would be considered an exceptional disability picture outside of governing norms.  The rating criteria therefore adequately describe the Veteran's disability level and symptomatology, his disability picture is what is contemplated by the rating schedule, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

Based on the foregoing, the Board finds that a 10 percent rating, but no higher, is warranted for degenerative disc disease of the thoracolumbar spine prior to September 8, 2010, as there is no probative, clinical evidence establishing that the disorder warrants an evaluation in excess of 10 percent for this period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

ORDER

Entitlement to an initial rating of 10 percent, but no higher, for degenerative disc disease of the thoracolumbar spine prior to September 8, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran and his representative have asserted that the Veteran's most recent VA examination, held in September 2011, did not accurately represent the current severity of his service-connected degenerative disc disease of the thoracolumbar spine.  Additionally, the Veteran submitted treatment records from his private chiropractor which show January 2011 range of motion findings of flexion to 45 out of 60 degrees and extension to 0 out of 25 degrees.  These findings may indicate limited ranges of motion that are significantly different than those found at the September 2011 VA examination.  The private chiropractor's measurement system does not, however, appear to conform to VA standards, as the indicated normal ranges of motion on the chiropractor's record are far lower than normal ranges of motion for VA compensation purposes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).  The Board therefore finds that the issue of entitlement to a rating in excess of 10 percent for degenerative disc disease of the thoracolumbar spine since September 8, 2010 should be remanded in order to provide the Veteran with another opportunity for VA examination and more accurately determine the Veteran's current limitation of motion of the thoracolumbar spine before the issue is further adjudicated.

Additionally, the record indicates that the Veteran receives medical treatment at the VA St. Louis Health Care System.  Currently, VA treatment records dated up to July 2012 are of record.  All relevant, additional treatment records not yet acquired should be requested and associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the VA St. Louis Health Care System since July 2012.  All records received should be associated with the claims file.  The claims folder should contain documentation of the steps undertaken to obtain any records.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected degenerative disc disease of the thoracolumbar spine.  The entire claims file must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished (to include X-rays if necessary), and all clinical findings reported in detail.

The examiner should conduct range of motion testing of the thoracolumbar spine, expressed in degrees.  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with thoracolumbar spine degenerative disc disease.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2013).

If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

4.  Ensure that the medical examination and opinion report complies with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of the claims file and any records contained in Virtual VA and VBMS.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other appropriate development, readjudicate the issue on appeal.  If the benefit sought is not fully granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


